Daly, J.
I concur with the chief justice that the demurrer should be sustained on the ground that two causes of action—that is to say, one upon contract and one for a tort—have been improperly united; also that the complaint does not state facts sufficient to constitute an action upon the bond, because no damages have ever been awarded to the obligee. But, if these objections did not exist, I think that a recovery at law for damages might be had by these plaintiffs, who are suing as devisees as well as representatives of the deceased owner in this action, in which they claim the damages accruing up to the death of the testator, and these sustained by them individually since his death, under the authority of Armstrong v. Hall, 17 How. Pr. 76. But in-its present shape the complaint is demurrable, and the order should be reversed and demurrer sustained, with leave to amend on payment of costs.
Van Hoesen, J., concurs.